                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff/Respondent,

vs.                                                              No. CIV 18-0631 JB/KK
                                                                  No. CR 07-1173 JB/KK

KELLY GRANT MERCER,

       Defendant/Petitioner.


        MEMORANDUM OPINION AND ORDER DENYING CERTIFICATE OF
                          APPEALABILITY

      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings for the United

States District Courts, having entered final judgment adverse to Defendant/Petitioner Kelly Grant

Mercer, and concluding that further argument is not warranted, this Court denies a certificate of

appealability.   For the reasons stated in the Magistrate Judge’s Proposed Findings and

Recommended Disposition, filed August 5, 2019 (Doc. 123), and the Court’s Memorandum Order

Adopting Magistrate Judge’s Proposed Findings and Recommended Disposition, filed November

20, 2019 (Doc. 125), Mercer has not made a substantial showing of a denial of a constitutional

right. Therefore, the Court will deny the certificate of appealability.

The Court hereby notifies the parties that, as provided in rule 11(a), they cannot appeal this
denial and instead may seek a certificate of appealability from the United States Court of
Appeals for the Tenth Circuit pursuant to rule 22 of the Federal Rule of Appellate
Procedure. The Court further notifies the parties that a motion to reconsider this denial
does not extend the time to file a notice of appeal under rule 4(a) of the Federal Rule of
Appellate Procedure.
                               _______________________________________
                               UNITED STATES DISTRICT JUDGE

Parties:

Kelly Grant Mercer
Memphis, Tennessee

           Petitioner pro se
